PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/636,066
Filing Date: 28 Jun 2017
Appellant(s): OLSEN et al.



__________________
Nancy R. Simon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 January 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US PGPub 2016/0173428) in view of Rao DV (US PGPub 2014/0195621) and Goldberg et al. (US PGPub 2018/0191651).
Claim 1:
Balasubramanian discloses a system comprising: 
at least one processor; and a memory storing instructions that when executed by the at least one processor perform operations for assisting conversations, the operations ([0023]), the operations comprising: 
receiving at least one phrase from a conversation between a first participant and a second participant (“FIG. 8C shows a representative interface 900 on a user's mobile device. The user's device displays an instant messaging application with a correspondence message chain between a two users”, [0078]); 
extracting a tag based on the at least one received phrase (“The interface 900 displays supplemental content 920 after receiving the trigger 930 ("Capital Grille")”, [0078]); 
based on the tag, retrieving a first set of links to a first subset of documents for the first participant and a second set of links to a second subset of the documents for the second participant from at least one database (“The user can view or select the supplemental content by hovering over or selecting the underlined trigger on the interface 900. The supplemental content 920 may be a deep link or a push menu button (in FIG. 8C the hours of operation, an option to call the business, and a link to the business website is included)”, [0078], note that supplemental content is provided in a text message conversation between two user, see [0014]); and 
providing the first set of links to the first participant and the second set of links to the second participant (“The user can view or select the supplemental content by hovering over or selecting the underlined trigger on the interface 900. The supplemental content 920 may be a deep link”, [0078], note that supplemental content is provided in a text message conversation between two user, see [0014]). 
Balasubramanian does not explicitly disclose wherein the retrieving is based on organizational information comprising participant access privileges to access the documents and wherein the first set of links and the second set of links are distinct based on the access privileges of the first and the second participants to at least one the documents.
during a chat session between a sales representative and a customer, the customer inquires about a particular product ABC. Upon detecting the customer's question, intelligent chat assistant 200 retrieves from the corporate database the product information of ABC and displays this information … Note that intelligent chat assistant 200 may have a privacy-control setting that precludes some of the product information, such as available quantity, from being displayed to the customer”, [0031]) and wherein the first set of links and the second set of links are distinct based on the access privileges of the first and the second participants to at least one the documents (“the user interface of the chat client application running on the customer's machine might only show part of the product information retrieved by the intelligent chat assistant on the sales representative side”, [0031]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predicable result of retrieving Balasubramanian’s first and second set of links  based on organizational information about the participants relating to access privileges to at least one of the documents and providing the first set of links to a first participant and a second set of links to a second participant wherein the first information and the second information are distinct based on the access privileges of the first and the second participants to at least one the documents in order provide a privacy control policy 
Balasubramanian in view of Rao does not explicitly disclose that the at least one or more database is at least one or more graph database.
In a similar message enhancing system retrieving one or more links to documents Goldberg discloses that the one or more links are retrieved from at least one graph database (“The augmentation element component 430 may retrieve information about the entity from the social network system 220 to generate control and/or display elements about the entity” [00125], see also [0128] where the network system storing information in one or more social graphs is disclosed).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predicable result of substituting Balasubramanian’s database with Goldberg’s graph database in order to store information as nodes (concepts) and relationships between the nodes (concepts) which allows a fuller search of the interlinked entities.
Claim 2:
Balasubramanian in view of Rao and Goldberg discloses the system of claim 1, wherein extracting the tag comprises: extracting at least one entity from the received at least one phrase based on natural language recognition (Balasubramanian, [0017], see also Goldberg, [0080]); and based on the extracted at least one entity, retrieving the tag from at least one graph database (Balasubramanian, [0017], see also Goldberg, [0125]). 
Claim 3:

Claim 4:
Balasubramanian in view of Rao and Goldberg discloses the system of claim 1, wherein the tag is associated with at least one document (Balasubramanian, [0017]). 
Claim 5:
Balasubramanian in view of Rao and Goldberg discloses the system of claim 2, wherein the natural language recognition is based on at least one of a first domain of the first participant or a second domain of the second participant (Balasubramanian, [0069], see also Goldberg, [0080]). 
Claim 6:
Balasubramanian in view of Rao and Goldberg discloses the system of claim 2, wherein the operations further comprise identifying at least one common domain context among the first participant and the second to the conversation, wherein the natural language recognition is based on the at least one common domain context (Balasubramanian, [0069], see also Goldberg, [0080]). 

Balasubramanian in view of Rao and Goldberg discloses the system of claim 1, wherein the at least one graph database comprises a tag graph, and wherein the tag graph comprises a tag node and an edge originating from the tag node to a document link node (Goldberg, [0129], see also Fig. 10). 
Claim 8:
Balasubramanian in view of Rao and Goldberg discloses the system of claim 1, wherein the at least one graph database comprises a document link graph, the document link graph comprising a document link node, at least one edge from the document link node to a document node, and at least one edge from the document link node to an access control node (Goldberg, [0129], see also Fig. 10). 
Claim 17:
Balasubramanian discloses a computer-readable storage device with a memory storing computer executable instructions which, when connected to and executed by at least one processor, perform a method for automatically assisting conversations among participants (Abstract, see also [0024]), the method comprising: 
receiving a phrase from a conversation between a first participant and a second participant (“filter messages based on a party to whom a message was sent, a party from whom a messages was received”, [0030]); 
transcoding the phrase to at least one text phrase (“the message analysis module may identify synonyms of triggers in a message, may use stemming to identify related words”, [0038]); 
The interface 900 displays supplemental content 920 after receiving the trigger 930 ("Capital Grille")”, [0078]); 
receiving a selection of the tag from at least one of the first participant and the second participant;
based on the tag, retrieving a first set of links to a first subset of the documents for the first participant and a second set of links to a second subset of the documents for the second participant from at least one database (“The user can view or select the supplemental content by hovering over or selecting the underlined trigger on the interface 900. The supplemental content 920 may be a deep link”, [0014], see also “The supplemental content 920 may be a deep link or a push menu button (in FIG. 8C the hours of operation, an option to call the business, and a link to the business website is included)”, [0078]), wherein the at least one database is based on the tag (“An entity 902 (e.g., a business like Capital Grille) registers their name and provides information (e.g., locations, contact information, website, menu, coupons, and the like) in a advertising content database 250”, [0028]); and 
providing the first set of links to the first participant and the second set of links to the second participant (“The supplemental content 920 may be a deep link or a push menu button (in FIG. 8C the hours of operation, an option to call the business, and a link to the business website is included)”, [0078]). 
Balasubramanian does not explicitly disclose wherein the database is based on the participants, the retrieving is based on organizational information comprising participant access privileges to access documents and wherein the first set of links and the second set of links are distinct.
during a chat session between a sales representative and a customer, the customer inquires about a particular product ABC. Upon detecting the customer's question, intelligent chat assistant 200 retrieves from the corporate database the product information of ABC and displays this information … Note that intelligent chat assistant 200 may have a privacy-control setting that precludes some of the product information, such as available quantity, from being displayed to the customer”, [0031]) and providing a first information to a first participant and a second information to a second participant wherein the first information and the second information are distinct (“the user interface of the chat client application running on the customer's machine might only show part of the product information retrieved by the intelligent chat assistant on the sales representative side”, [0031]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predicable result of retrieving Balasubramanian’s first and second set of links  based on organizational information about the participants relating to access privileges to at least one of the documents and providing the first set of links to a first participant and a second set of links to a second participant wherein the first information and the second information are distinct in order provide a privacy control policy whereby some sensitive information is provided only to authorized participants (see Rao, [0031]).

In a similar message enhancing system retrieving one or more links to documents Goldberg discloses that the one or more links are retrieved from at least one graph database (“The augmentation element component 430 may retrieve information about the entity from the social network system 220 to generate control and/or display elements about the entity” [00125], see also [0128] where the network system storing information in one or more social graphs is disclosed).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predicable result of substituting Balasubramanian’s database with Goldberg’s graph database in order to store information as nodes (concepts) and relationships between the nodes (concepts) which allows a fuller search of the interlinked entities.
Claim 18:
Balasubramanian in view of Rao and Goldberg discloses the computer-readable storage device of claim 17, the method further comprising: receiving identity of at least the first participant or the second participant (Balasubramanian, [0030]), and wherein extracting the tag comprises: extracting at least one entity from the received phrase based on natural language recognition; and based on the extracted at least one entity, retrieving the tag from at least one graph database (Balasubramanian, [0017], see also Goldberg, [0125]). 
Claim 19:

Claim 20:
Balasubramanian in view of Rao and Goldberg discloses the computer-readable storage device of claim 19, wherein the tag is associated with at least one document, and wherein the at least one document is accessible based on the received identity (Balasubramanian, [0017], see also [0078] and Rao, [0031]).
 (2) Response to Argument
Regarding independent claims 1 and 17, Appellant argues that the cited references do not disclose retrieving or providing sets of links to different participants. In particular Appellant notes:
Balasubramanian discloses only presenting supplemental information to the one user, not to each of the two users as the Examiner asserts. In fact, Balasubramanian is silent regarding transmitting any of the displayed links to a second user. While Balasubramanian describes that users may be communicating via text messaging, there is nothing to require or imply that the same message functionality is displayed or provided to each of the participating users. One of ordinary skill in the art would appreciate that different messaging functionality may be provided to each user in a text messaging correspondence, depending on the platform and/or service used to engage in the correspondence. In the present example, Balasubramanian discloses only that the “Capital Grille” link is presented to the single user 910; it says nothing about transmitting the link to the second user 915. 
The Examiner respectfully disagrees. As put forth previously, Balasubramanian’s disclosure is directed to text messaging threads where messages with supplemental content are presented to each of the two users communicating via text messages (see [0014]). In a specific examples Balasubramanian discloses “if two parties plan to attend a movie, the disclosed technology may first suggest supplemental content like movie trailers and movie showing times; then later in the conversation, it may suggest a place to get a drink after the movie. Also, after the movie is over, the disclosed technology may suggest contacting a cab service in a message from one party to another regarding returning home” ([0016]) and “If an advertiser determines this is scenario is relevant, the advertiser could use the system to identify these moments and display an ad (e.g., buy baseball tickets and nachos), which is relevant supplemental content. The users will likely find this supplemental content useful given their topic of conversation is food and baseball” (emphasis added, [0017]).  Therefore, in a conversation between two parties, supplemental information such as ‘Capital Grille’ (which is itself a link, see [0075]) is presented to each of the two parties in order to enable them to retrieve corresponding supplemental content by hovering over or selecting the trigger.

Appellant notes that Rao and Goldberg do not make up for the deficiencies of Balasubramanian. Neither Rao nor Goldberg, either individually or in combination with Balasubramanian, disclose or suggest “retrieving a first set of links to a first subset of the documents for the first participant and a second set of links to a second set of the documents for the second participant” or “providing the first set of links to the first participant and the second set of links to the second participant,” as required by claims 1 and 17. Indeed, neither Rao nor Goldberg is cited in the Office Action as teaching such features.
The Examiner respectfully disagrees. Rao explicitly teaches retrieving a first set of links to a first subset of the documents for the first participant and a second set of links to a second set of the documents for the second participant and providing the first set of links to the first participant and the second set of links to the second participant (“the system monitors content provided by participants of an online chat, and automatically obtains, from a data source, additional information based on the monitored content. The system then presents the obtained additional information to the chat participants without the need for the chat participants to request the additional information”, Abstract, see also “during a conversation at the lunch hour, a user A may ask his colleague user B whether he is interested in going to lunch together. Chat-content-monitoring module 202 recognizes the request, and in response, web-information-gathering module 210 searches the web, via a web-search engine, for restaurants near the office. The search results can be presented in the chat window as clickable links. Users A and B can then discuss their options based on the search results”, [0025]).
Regarding independent claims 1 and 17, Appellant further argues that the cited references do not disclose distinct sets of links. In particular, Appellant notes:
The intelligent chat assistant in Rao retrieves one set of information (e.g., the product information for product ABC) in response to the customer’s question. After retrieving the single set of product information, the chat assistant then filters the single set of product information such that the sales representative may view all of the product information and the customer may only view a part of the same product information. Appellant submits that accessing and filtering one set of information does not teach or suggest retrieving a first set of links to a first subset of documents for the sales representative and retrieving a second set of links to a second subset of the documents for the customer, where the first set of links is distinct from the second set of links. One skilled in the art would not read Rao as teaching or suggesting retrieving distinct sets of links for the sales representative and the customer. Therefore, Rao also does not teach the claimed technology.
The Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, the retrieved “one set of information” comprises both the information for the customer and the information of the sale representative. The intelligent chat assistant extracts i.e. retrieves the part of during a chat session between a sales representative and a customer, the customer inquires about a particular product ABC. Upon detecting the customer's question, intelligent chat assistant 200 retrieves from the corporate database the product information of ABC and displays this information … Note that intelligent chat assistant 200 may have a privacy-control setting that precludes some of the product information, such as available quantity, from being displayed to the customer”, Rao, [0031]).

Regarding dependent claim 5, Appellant argues that the cited references do not disclose or suggest different domains of participants. In particular Appellant notes:
As discussed in Section B, example different domains for participants in a conversation can be different companies, different departments, and/or different geographic locations. (E.g., Spec., If [0021]) … 
Appellant submits that, at most, paragraph [0069] of Balasubramanian discloses saving a user’s response to displayed supplemental content information in a database. As described in Balasubramanian, once the user’s response is saved and the user begins a conversation with another person using language associated with the saved response, the system may suggest the same saved response. Thus, the suggestion produced by the system in Balasubramanian is a repeated saved response of the user. The Examiner provides no explanation or reasoning as to how that saved response is a domain. Indeed, the cited saved prior response in Balasubramanian is not a domain. Nothing found in Balasubramanian teaches or suggests the natural language recognition is based on at least one of a domain of one user in the conversation or a domain of another user in the conversation.
The Examiner respectfully disagrees. Limitations are given their broadest reasonable interpretation and Balasubramanian’s saved topic of discussion between two users in [0069] reads on Applicant’s first domain or second domain. It is also noted that domains as companies, departments and/or geographic locations are not recited in the rejected claims. Nevertheless, Balasubramanian also discloses performing language processing based on such domains (“The system 200 can anticipate a topic for a conversation between two parties and adjust a language model accordingly. In some implementations, the system anticipates a topic not identified in past correspondence messages. As discussed above, the system can anticipate a topic based on a received user selection. One such topic may include customer service related to a particular product or service. Other topics that may be identified based on a received user selection include a region or geographic location of the user, an industry or business associated with the user, a group or type of group that a message is addressed to, or the like, and the system can optimize a language model according to the region or geographic location”, emphasis added [0060]).

Regarding dependent claim 6, Appellant argues that the cited references do not disclose or suggest common domain context. In particular Appellant notes:

Appellant submits that at most, paragraph [0069] of Balasubramanian discloses saving a user’s response to display supplemental content information in a database. As described, once the user’s response is saved and the user begins a conversation with another person using language associated with the saved response, the system may suggest the same saved response. Thus, the suggestion produced by the system in Balasubramanian is based on the saved response of the user. Nothing found in Balasubramanian teaches or suggests identifying at least one common domain context among the users in the conversation, where the natural language recognition is based on the at least one common domain context. Moreover, the saved response example of Balasubramanian makes no sense as a “common domain.” For instance, the saved response is a response that is necessarily specific to only the user that provided the response. The saved response is not a shared response nor a common response. Thus, for this additional reason, the saved response of the user cannot be viewed as a common domain.
The Examiner respectfully disagrees. Limitations are given their broadest reasonable interpretation and Balasubramanian’s saved topic of discussion between two users in [0069] reads on Applicant’s common domain. Further, contrary to Appellant’s arguments, Balasubramanian is explicit that the saved response is common to two specific users (see “if the user begins a conversation with the same person with similar language”, [0069]). It is noted that Balasubramanian discloses performing language processing based on a common domain also in [0060] (“The system 200 can anticipate a topic for a conversation between two parties and adjust a language model accordingly. In some implementations, the system anticipates a topic not identified in past correspondence messages. As discussed above, the system can anticipate a topic based on a received user selection. One such topic may include customer service related to a particular product or service. Other topics that may be identified based on a received user selection include a region or geographic location of the user, an industry or business associated with the user, a group or type of group that a message is addressed to, or the like, and the system can optimize a language model according to the region or geographic location”, emphasis added [0060]).

Regarding dependent claim 8, Appellant argues that the cited references do not disclose or suggest common domain context. In particular Appellant notes:
At most, paragraph [0129] and accompanying Figure 10 of Goldberg describe a social graph that includes multiple user and concept nodes and edges connecting the nodes. Goldberg is silent as to a document link graph, where the document link graph includes a document link node, at least one edge from the document link node to a document node, and at least one edge from the document link node to an access control node. Appellant respectfully submits that the contents and the construction of the social graph in Goldberg are different from the contents and the construction of the claimed graph database. Indeed, the structures of the presently claimed graph and the graph in Goldberg are entirely different. The Goldberg graph does not include any nodes that represent documents. The Goldberg graph also does not include any nodes that represent access controls. Accordingly, the graph in Goldberg could not be used to achieve the claimed functionality in claims 1 and 8. For instance, the graph of Goldberg could not have been used to determine access privileges of documents as there are no such nodes or edges that would enable such functionality. Thus, Goldberg does not teach the graph structure recited in claim 8. Any conclusion the contrary would have to necessarily be based on improper hindsight. See, e.g., MPEP § 2142 (“The tendency to resort to ‘hindsight’ based upon applicant’s disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”).
The Examiner respectfully disagrees. With the limitations given their broadest reasonable interpretations, Goldberg discloses a document link graph (social graph), where the document link graph includes a document link node (User “Carla”), at least one edge (used) from the document link node to a document node (App “Spotify”), and at least one edge (worked at) from the document link node to an access control node (Business “CM”) (Fig. 10). Please also note that each node may represent documents such as webpages which may only be viewed (i.e. accessed) by a selected subset of users ([0132]). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using a graph to determine access privileges of documents) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                               
Conferees:
/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656                                                                                                                                                                                                        

                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.